Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of elected Group II, claims 10, 17 and 18, in the reply filed on Dec. 18, 2020 is acknowledged and the species election of immune cells as the cell type. 
Based on the results of the search, the species election requirement between the species of Group 2 has been withdrawn.  
Claims 1-18 remain pending in the current application, claims 1-9 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 10, 17 and 18 have been considered on the merits.



Status of the Claims 
	Claims 1-18 are currently pending.
	Claims 1-9 and 11-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
	Claims 10, 17 and 18 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: CliniMACS® on pg. 13 para. 2; and Triton™ X-100 on pg. 17 para. 4 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10, 17 and 18, the phrase “the medium composition of claim 1”, renders the claim and its dependents indefinite, since the claim depends on a non-elected claim, and, therefore, is incomplete.
Claims 10, 17 and 18 are rendered indefinite for the phrase “15 to 55 v/v% of albumin, 20 to 30 v/v% of dextran, 2-8 v/v% dimethyl sulfoxide and 15-55 v/v% of a cell culture medium based on the total volume of the composition”.  It is unclear from the term v/v% what the actual concentration of albumin, dextran and dimethyl sulfoxide is in the final composition, since the initial concentration of the solutions containing the albumin, dextran and dimethyl sulfoxide is unknown or not stated in the claim.  For example, the concentration of albumin in the solution added to the composition could be 1 µm or 1 M, therefore, 15 v/v% of either solution would give vastly different final concentrations of albumin in the composition.  Additionally, as claimed by v/v %, depending on the solution concentration of albumin, dextran and dimethyl sulfoxide comprising the composition, the range of concentrations of the components appears to be limitless.  Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  For the purposes of compact prosecution, “15 to 55 v/v% of albumin, 20 to 30 
Claim 18 is considered indefinite and its dependents, because in the preamble the claim recites a method for preparing a stable frozen natural killer cell composition, however, the method steps only consist of the two steps of “adding the medium composition of claim 1 to stem cells and freezing the resulting composition to give the stable frozen stem cell composition” and not with the preparing a stable frozen natural killer cell composition.  In other words, the preamble of the claim is directed to a method of producing a stable frozen natural killer cell composition, however the steps of the claim appear to be directed towards a method of preparing a stable stem cell composition.  It is unclear how a stable frozen stem cell composition results in a stable frozen natural killer cell composition.  For the sake of compact prosecution, the claim will be interpreted to mean, “adding the medium composition of claim 1 to natural killer cells and freezing the resulting composition to give the stable frozen natural killer cells composition”. 
Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zeitlin et al. (WO 2010/021714 A2) (ref. of record).
With respect to claims 10, 17 and 18, Zeitlin teaches cryopreserving natural kill cells and stem cells by freezing the cells added to a solution containing 5% DMSO (dimethyl sulfoxide), 5.5% dextran and 10% HSA (human serum albumin) (0014, 0028, 0105, 0119, and 0345-0346).  Zeitlan teaches the cell collection composition can comprise any physiological-acceptable solution (cell culture medium) (0176-0177). 
Therefore, the reference anticipates the claimed subject matter.   

Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chang et al. (US 2013/0059286 A1).
With respect to claims 10 and 17, Chang teaches a method of cryopreservation of stem cells by freezing cells added to a medium comprising 2.5-25% albumin, 5.5-55% DMSO (dimethyl sulfoxide), 0.5-5% dextran (0008, 0010, 0030-0032, 0049, 0052 and 0061) and DMEM (Dulbecco's Modified Eagle Medium) or phosphate buffer solution (cell culture media) (0048-0049).
Therefore, the reference anticipates the claimed subject matter


Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Michejda (US 2008/0171019 A) (ref. of record).
With respect to claims 10 and 17, Michejda teaches cryopreserving stem cells by freezing the cells added to a composition containing 4-5% HSA (human serum albumin), 1-2.5% DMSO (dimethyl sulfoxide), 1-2.5% dextran and Normosol media (cell culture media) (0058).
Therefore, the reference anticipates the claimed subject matter


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632